DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020, 12/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6) of 07/28/2021, Terminal Disclaimer-Electronic-Approved on 07/28/2021 and closet prior art of record Yu (US20150006005A1) and further in view of Cooper (US20180356823A1).
	Yu discloses the unmanned vehicle is capable of operating autonomously on paved roadways. The vehicle has a control system for autonomous driving and a perception system for detecting objects in its surroundings. The vehicle also has one or more cargo compartments for carrying the delivery items. The vehicle may have a flashing light beacon to increase the conspicuousness of the vehicle. In consideration that the vehicle does not carry passengers, the size and/or motor power of the vehicle may be reduced as compared to conventional passenger vehicles.
In regards to claim 1, Yu either individually or in combination with other prior art fails to teach or render obvious a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location; and at least one storage compartment, the at least one 
In regards to claim 8, Yu either individually or in combination with other prior art fails to teach or render obvious a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location; and at least one storage compartment, the at least one storage compartment including at least one sub-compartment, the at least one storage compartment being removable from the autonomous vehicle for selective replacement of the at least one storage compartment, the at least one sub-compartment configured to receive at least one item at the first location, the at least one storage compartment including a temperature control module configured to maintain the at least one storage compartment within a predetermined temperature range to provide temperature control for the at least one item as the conveyance system drives the autonomous vehicle between the first location and the second location.
In regards to claim 15, Yu either individually or in combination with other prior art fails to teach or render obvious an autonomous vehicle including at least one storage compartment, the at least one storage compartment including at least one sub-compartment for receiving at least one item, the at least one storage compartment being removable from the autonomous vehicle for selective replacement of the at least one storage compartment, the at least one storage compartment including a temnperature control module configured to maintain the -41-Attorney Docket No.: 1024-US.03 CON (2641-10 CON) at least one sub-compartment within a predetermined temperature range; a database configured to store information of a location; at least one processor; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662